Citation Nr: 1123738	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  11-00 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1964 to April 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Waco, Texas VARO. 


FINDING OF FACT

A hearing loss disability was not manifested in service or in the first postservice year; and the Veteran's current bilateral hearing loss is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  A July 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA audiological examination in January 2010, which will be discussed in greater detail below, though the Board finds this examination to be adequate as it included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

                             Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a veteran's discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).
For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran claims that his current hearing loss arose as a result of his exposure to noise trauma in service.  Specifically, he contends that he was exposed to artillery and mortar fire during combat in Vietnam.  The Veteran's service personnel records show that while his primary military occupation specialty (MOS) was Light Weapons Infantry, during his approximately 8 months of service in Vietnam his occupational specialty was clerk, and there is nothing in the record that suggests or reflects that he engaged in combat.  Nevertheless, as he was assigned to a helicopter assault battalion of the First Cavalry, it may be assumed that he was exposed to the substantial levels of noise trauma that are associated with service in such a unit.

The Veteran's STRs are silent for complaints or findings pertaining to hearing loss or tinnitus.  Audiometry on service separation examination showed normal hearing (all puretone thresholds were 0 decibels). 

Post-service, the evidence shows that the first complaint of hearing loss was upon filing this claim for service connection in May 2009.   VA treatment records are silent for hearing loss.  

On VA audiological evaluation in January 2010, the Veteran reported serving as a Light Weapons Infantryman in service, including 8 months in Vietnam.  He cited military noise exposure from mortar rounds, incoming, 175 mm artillery and 105 Howitzers; he alleged a history of ear trauma following mortar attacks in January 1966, February 1966, and April 1966.  After separation from service, he reported 40 to 45 years of employment in retail management with no occupational noise exposure.  He reported recreational noise exposure including hunting prior to serving in Vietnam.  He denied any history of ear disease or family history of hearing loss.

Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
25
20
20
60
60
Left
25
20
40
60
65

Average puretone threshold was 40 decibels for the right ear and 46.25 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.

The diagnosis for the right ear was of hearing acuity within normal limits from 500 to 2000 Hertz, falling to a moderately severe sensorineural hearing loss at 3000 to 4000 Hertz.  The diagnosis for the left ear was of hearing acuity within normal limits from 500 to 1000 Hertz, falling to a mild sensorineural hearing loss at 2000 Hertz, and moderately severe hearing loss at 3000 to 4000 Hertz.  The examiner stated, "Reviewed claims file reveals Veteran's hearing acuity on both enlistment and separation audiograms was within normal limits [from] 500 to 4000 Hertz bilaterally with no significant threshold shifts."  The examiner opined, "Given normal hearing acuity throughout enlistment, it is not likely Veteran's current high frequency hearing loss is related to military service."

It is not in dispute that the Veteran now has bilateral sensorineural hearing loss.  The hearing loss (by VA standards) was confirmed by VA audiometry.  However, as the disability is not shown to have been manifested in service, service connection on the basis that this disability became manifest in service and persisted, or on a chronic disease presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1112) is not warranted.  

What remains for consideration is whether the bilateral hearing loss is somehow otherwise shown to be etiologically related to the Veteran's service.  The only competent medical evidence in this matter is the report of the January 2010 VA examiner.  The Board finds this opinion to be entitled to great probative weight, as it took into account the complete factual record, the Veteran's reported history, and full audiometric/audiological evaluation, and provides rationale for the conclusions reached, citing to the normal hearing acuity throughout service and at separation, and that there was no puretone threshold shift during service.  Because there is no competent evidence to the contrary, the Board finds the VA examiner's opinion persuasive.  

Significantly, the 45-year period between service and the initial postservice complaint of hearing loss is, of itself, highly probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (in a claim seeking service connection based on aggravation, holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  

The Veteran's own opinion that his hearing loss is related to service is not competent evidence.  That matter of a nexus between a recently noted hearing loss and a remote exposure to noise trauma is a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F. 3d at1377.  The Veteran has not submitted any supporting medical evidence for his allegation of a nexus, such as a medical nexus opinion or a supporting medical treatise.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


